

Exhibit 10.192


THE SHARES OF COMMON STOCK SUBSCRIBED FOR BY THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS AND TRANSFER OF SUCH SHARES IS RESTRICTED BY THE TERMS OF
THIS AGREEMENT.
 


SUBSCRIPTION AGREEMENT


This SUBSCRIPTION AGREEMENT (the "Agreement") is made by and between the
subscriber hereto (the “Subscriber”) and Calypte Biomedical Corporation, a
Delaware corporation (the "Company”).
 
The Subscriber hereby agrees to purchase, and the Company hereby agrees to issue
and to sell to the Subscriber, the number of shares (the “Shares”) of common
stock of the Company, par value $.03 per share (the "Common Stock"), set forth
on the signature page, for a purchase price in cash equal to $0.03 per share
(the aggregate amount to be paid by the Subscriber shall be referred to as the
"Purchase Price").   After acceptance of this Agreement by the Company and
payment and delivery by the Subscriber to the Company of the Purchase Price in
the form of wire transfer pursuant to the terms of Section 7(b) of this
Agreement, the Company shall issue and deliver to the Subscriber the Shares.


NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows.
 
1.           Subscriber's Representations and Warranties.  The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           Access to Information.  The Subscriber acknowledges that it has
been furnished with the Company's Form 10-K for the year ended December 31, 2008
as filed with the Securities and Exchange Commission (the “Commission”) together
with all subsequently filed Forms 10-Q, 8-K, and other publicly available
filings made with the Commission (hereinafter referred to collectively as the
"Reports") and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Company; (ii) access to information
about the Company and its subsidiary and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of the Subscriber or its representatives
or counsel shall modify, amend or affect the Subscriber's right to rely on the
truth, accuracy and completeness of the Reports and the Company's
representations and warranties contained herein.


1

--------------------------------------------------------------------------------


(b)           Information on Subscriber.  The Subscriber is and was not a “U.S.
person,” as defined in Regulation S of the Securities Act of 1933, as amended
(the “1933 Act”), at the time the offer or sale of the Securities is
made.  Additionally, the Subscriber is an "accredited investor," as such term is
defined in Regulation D of the 1933 Act or is part of a group that is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Subscriber to utilize the information made available by the Company,
to evaluate the merits and risks of an investment in the Company and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  The Subscriber is a natural person or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution, delivery and performance by the Subscriber of the
transactions contemplated by this Agreement has been duly authorized by all
necessary corporate or, if the Subscriber is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of the Subscriber.  This Agreement has been duly executed by the Subscriber
and when delivered by the Subscriber in accordance with terms hereof, will
constitute the valid and legally binding obligation of the Subscriber,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. The Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
regarding the Subscriber is accurate.
 
(c)           Purchase of Shares and Investment Intent. The Subscriber is
purchasing the Shares for its own account for the Purchase Price.  The
Subscriber is acquiring the Shares as principal for its own account for
investment purposes only and not with a view to or for distributing or reselling
such Shares or Warrant or any part thereof, without prejudice, however, to the
Subscriber’s right at all times to sell or otherwise dispose of all or any part
of such Shares in compliance with applicable federal and state securities
laws.  The Subscriber does not have any agreement or understanding, directly or
indirectly, with any person to distribute any of the Shares. The Subscriber also
represents that its purchase of the Shares is intended to be made as an
“Offshore Transaction” as defined in Regulation S.


(d)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Shares have not been registered under the 1933 Act, by reason of
their issuance in a transaction that does not require registration under the
1933 Act (based in part on the accuracy of the representations and warranties of
the Subscriber contained herein), and that such Shares must be held unless a
subsequent disposition is registered under the 1933 Act or is exempt from such
registration.


(e)           Legend on Shares.  The Shares shall bear the following legend (or
something comparable for the Warrant), unless the Shares shall have been
included in an effective registration statement under the 1933 Act:


2

--------------------------------------------------------------------------------


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE SHARES MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED.”


 (f)          Communication of Offer.  The offer to sell the Shares was directly
communicated to the Subscriber.  At no time was the Subscriber presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.


(g)          Certain Trading Activities.  The Subscriber has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Subscriber, engaged in any trading in any securities of
the Company (including, without limitation, any Short Sales (defined below)
involving the Company’s securities) during the 20 trading days immediately
preceding the Closing.  For purposes of this Section, "Short Sales" include,
without limitation, all “short sales” as defined in Rule 3b-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and include all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers having the effect of hedging the securities or investment made
under this Agreement.  As of the date of this Agreement, the Subscriber has no
open short position in the Common Stock, and covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with it will engage
in any Short Sales prior to the public disclosure of the material terms of this
transaction by the Company.
 
(h)          Correctness of Representations.  The Subscriber represents that the
foregoing representations and warranties are true and correct.  The foregoing
representations and warranties shall survive the date hereof.


2.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that:


(a)          Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of the Company.


3

--------------------------------------------------------------------------------


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Agreement and to perform its obligations
hereunder.


(d)           Shares Duly Authorized.  The Shares when issued and delivered in
accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and non-assessable.


(e)           Stop Transfer.  The Shares are restricted securities as of the
date of this Agreement.  The Company will not issue any stop transfer order or
other order impeding the sale, resale or delivery of the Stock, except as may be
required by federal securities laws.


(f)            No General Solicitation.  Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation S or D under the 1933 Act) in connection with the offer or
sale of the Shares.


3.           Regulation S Offering.  This offering is being made pursuant to the
exemption from the registration provisions of the 1933 Act afforded by
Regulation S thereunder.


4.           Reissuance of Shares.  The Company will cause the removal of the
legend set forth in Section 1(e) above at such time as (a) the Subscriber is
permitted to, and disposes of, the Shares pursuant to an exemption to the
registration requirements of the 1933 Act or Rule 144 of the 1933 Act, in the
opinion of counsel reasonably satisfactory to the Company, or (b) upon sale of
the Shares pursuant to an effective registration statement under the 1933
Act.  The Company agrees to cooperate with the Subscriber in connection with all
sales pursuant to Rule 144 of the 1933 Act and provide legal opinions necessary
to allow such sales provided the Company and its counsel receive requested
written representations from the Subscriber and selling broker, if any.  The
Company will pay for its costs in connection with the removal of the legend
hereunder.


5.           “Piggy-Back” Registration Rights.


(a)            The Company agrees that when it registers any Common Stock under
the 1933 Act by registration on Form S-1 or other similar form for sale for the
account of one or more holders of Common Stock, the Company will use its best
efforts to register all or some portion of the Shares in such registration
statement as the Company may reasonably determine feasible.  The Company will
pay all expenses incident to the registration of the Shares hereunder and the
Company’s performance of or compliance with this Agreement.


4

--------------------------------------------------------------------------------


(b)           The Seller will furnish to the Company in writing such information
and representation letters with respect to itself and the proposed distribution
by it as reasonably shall be necessary in order to assure compliance with
federal and state securities laws.


6.           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the issuance of
the Shares.


7.           Miscellaneous.


(a)           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company to Calypte Biomedical
Corporation, 16290 SW Upper Boones Ferry Road, Portland, Oregon  97224,
facsimile number: (503) 601-6299, and (ii) if to the Subscriber, to the name,
address and facsimile number set forth on the signature page hereto.


(b)           Closing.  The closing of the transactions contemplated by this
Agreement shall take place on May 1, 2009 at 5:00 p.m. (Pacific Standard Time)
at the Company’s corporate office or such other location and time as may be
determined by the Company.  At the closing, the Subscriber shall deliver to the
Company the Purchase Price in United States dollars and in immediately available
funds, by wire transfer to the following account:
 
Pay to:
FC – Silicon Valley Bank
 
3003 Tasman Drive
 
Santa Clara, CA 95054, USA
Routing & Transit #:
\\FW:121140399
Swift Code:
SVBKUS6S
For Credit of:
Calypte Biomedical Corporation
Final Credit Account #:
FNC – 3300349200

 
Upon receipt of the Purchase Price, the Company shall deliver to the Subscriber,
the Shares.


5

--------------------------------------------------------------------------------


(c)           Entire Agreement; Assignment.  This Agreement represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by both parties.  No right
or obligation of either party shall be assigned by that party without the
written consent of the other party.


(d)           Execution.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same document.  This Agreement may be executed by
facsimile transmission.


(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Oregon without regard to principles
of conflicts of laws.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Oregon or in the federal courts located in the state of
Oregon.  Both parties and the individuals executing this Agreement agree to
submit to the jurisdiction of such courts and waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.


(f)           Specific Enforcement, Consent to Jurisdiction.  The Company and
the Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 7(e) hereof, each of the Company and the Subscriber
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.




 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have hereby executed this Agreement as of the
day set forth in the acceptance set forth below.
 
5,000,000
SUBSCRIBER NAME:
Number of Shares
    _________________________________________ 
$150,000
Dollar Amount of Subscription
Tendered by Subscriber
By: ______________________________________ 
Title: _____________________________________
         
_________________________________________
(Street Address)
     
­­­­­­­­­­­­­­­­­­­­­­­­­­­­­_________________________________________
(City and Country)
     
_________________________________________
Telephone Number

 
 
ACCEPTANCE
 
The foregoing subscription is hereby accepted, subject to the terms and
conditions hereof, as of May 1, 2009.
 
$150,000
 
CALYPTE BIOMEDICAL CORPORATION
Amount of Subscription Accepted
               
5,000,000
By:  
 
Number of Shares
 
Name:  Adel Karas
   
Title:  Chief Executive Officer


 
7